In the United States Court of Federal Claims
                                      No. 20-410C
                                 (Filed: April 14, 2020)
                                NOT FOR PUBLICATION


                                            )
 IRA JEROME ROSS,                           )
                                            )      Pro Se; Prison Litigation Reform Act;
               Pro Se Plaintiff,            )      28 U.S.C. § 1915(g); Three-Strikes Bar
                                            )
 v.                                         )
                                            )
 THE UNITED STATES,                         )
                                            )
                      Defendant.            )
                                            )


       ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS

        On March 31, 2020, Ira Jerome Ross, a pro se prisoner currently incarcerated in
Kinder, Louisiana, filed a complaint and motion to proceed in forma pauperis in this
court, asserting he has suffered damages due to the Department of Justice’s and the
Federal Bureau of Investigation’s failure to follow up on a criminal complaint he filed
against Warner Brothers Corporation. Compl. at 3, ECF No. 1. Mr. Ross seeks $50
million in damages based on alleged violations of his Equal Protection rights under 42
U.S.C. § 1981 and the Fourteenth Amendment of the United States Constitution. Compl.
at 3. He also seeks an order that the United States Attorney’s Office settle this case and
pay the filing fee for his lawsuit “due to the coronavirus.” Id. at 5.

        This court has previously determined that, while incarcerated, Mr. Ross has filed
at least three complaints that were dismissed as frivolous, malicious, or for failure to state
a claim, and that Mr. Ross is therefore barred from proceeding in forma pauperis under
the three-strikes provision of the Prison Litigation Reform Act. See Ross v. United
States, No. 19-1175 (order dated Sept. 4, 2019) (listing cases); see also 28 U.S.C. §
1915(g). Although Mr. Ross argues in his complaint that he should not pay the filing fee
“due to the coronavirus,” Compl. at 5, Mr. Ross has not shown that this bare allegation
satisfies the “imminent danger” exception to the three-strikes bar. See Fourstar v. United
States, 950 F.3d 856, 859-60 (Fed. Cir. 2019) (requiring a nexus between the complaint’s
claims and the allegations of imminent danger).

       For these reasons, Mr. Ross’s motion to proceed in forma pauperis, ECF No. 2, is
DENIED. Mr. Ross is ORDERED to pay the filing fee by May 13, 2020. Failure to do
so will result in dismissal of this action for failure to prosecute. See RCFC 41(b).

      IT IS SO ORDERED.


                                                        /s Nancy B. Firestone
                                                        NANCY B. FIRESTONE
                                                        Senior Judge




                                           2